Citation Nr: 0023284	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), rheumatic fever, heart disease, and malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1940 to 
September 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1998 and later RO decisions that denied service 
connection for PTSD, rheumatic fever, a heart condition, and 
malaria.  An October 1998 RO rating decision determined that 
the veteran was incompetent for the purpose of handling VA 
funds, and in January 1999 VA recognized his daughter, who 
testified at a hearing with the veteran in July 1999, as his 
legal custodian for the purpose of receiving and disbursing 
VA funds.  The veteran canceled a hearing scheduled for 
September 2000.


FINDINGS OF FACT


1.  Competent (medical) evidence showing that the veteran 
currently has rheumatic fever, PTSD or malaria has not been 
received.

2.  There is no competent (medical) evidence linking the 
veteran's current heart problems, first found many years 
after service,  to any disease or injury in service.


CONCLUSION OF LAW


The claims for service connection for PTSD, rheumatic fever, 
heart disease, and malaria are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
evidence of well-grounded claims for service connection for 
PTSD, rheumatic fever, heart disease, and malaria has been 
received; that is, evidence which shows that these claims are 
plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If evidence of such claims 
has not been presented, the veteran's appeal must, as a 
matter of law, be denied, and there is no duty on the VA to 
assist him further in the development of the claims.  Murphy 
at 81.  "The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")" has 
also stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

Where heart disease becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

Where malaria becomes manifest to a degree of 10 percent 
within one year from date of termination of active service 
that included tropical service, it shall be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.


Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  

A review of the evidence in the veteran's claims folder shows 
that service connection has not been established for any of 
his disabilities.

Service medical records are negative for the claimed 
conditions.  The report of the veteran's medical examination 
for separation from service in September 1945, including 
reported blood testing, does not show the presence of a 
psychiatric condition, rheumatic fever, heart abnormalities 
or malaria.

The post-service medical records do not show a history of 
malaria until 1970.  These records do not show that the 
veteran currently has malaria, rheumatic fever or PTSD.  A VA 
report of the veteran's psychiatric evaluation in April 1999 
shows a diagnosis of dementia complicated by PTSD symptoms, 
but this report and the other medical evidence does not show 
the diagnosis of PTSD.  Symptoms alone do not constitute the 
presence of a chronic disability.  38 C.F.R. § 3.303(b).  
Additionally, a diagnosis of PTSD must meet the criteria of 
DSM-IV in accordance with the provisions of 38 C.F.R. 
§ 4.125(a).  Nor does the medical evidence link the veteran's 
current heart problems, first found in the 1970's, to an 
incident of service.  A claim for service connection of a 
disability is not well grounded where there is no medical 
evidence showing the presence of the claimed disability or of 
medical evidence linking a current disability to an incident 
of service.  Caluza, 7 Vet. App. 498.

The veteran and his daughter testified at a hearing in July 
1999.  The veteran testified to the effect that he had 
various medical problems while in service and that the 
conditions being considered in this appeal had their onset at 
that time.  His daughter testified to the effect that she 
recalls from her early childhood that the veteran had chills, 
infections, and fevers.  This lay evidence is not sufficient 
to show the presence of a claimed medical disability or to 
support a claim for service connection of a disability based 
on medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, no competent (medical) evidence has been 
submitted showing that the veteran currently has rheumatic 
fever, PTSD or malaria.  Nor has competent (medical) evidence 
been submitted that links the veteran's current heart 
problems, first found many years after service, to an 
incident of service.  Hence, the claims for service 
connection for these disorders are not plausible, and they 
are denied as not well grounded.

The Board notes that the RO denied the claims for service 
connection for PTSD, rheumatic fever, heart disease, and 
malaria on the merits and finds no prejudice to the veteran 
in appellate denial of the claims as not well grounded.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for any disorder denied in this decision 
at any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical report showing the presence of the 
claimed disorder with an opinion linking it to an incident of 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).






ORDER

The claims for service connection for PTSD, rheumatic heart 
fever, heart disease, and malaria are denied as not well 
grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

